John D. Bennett, S.
This is a proceeding for the judicial settlement of the account of the executor and for a construction of decedent’s will.
Decedent’s will provides for the payment of two specific legacies and then names 18 persons as legatees in varying percentages, and a stated percentage in trust for each of five infants. An addition of all the percentages specified by decedent in his will results in 103%. The court is asked to construe the will and determine the exact amount to be received by each of the legatees. Since the account rendered states the cash remaining on hand for distribution as of February 15, 1959, necessitating an affidavit by the accounting party to show changes up to the date of the decree to be made and filed herein, the court cannot determine the exact amount of each legacy in dollars and cents. However, the court holds that the distribution under the will be made by paying over to each legatee the percentage stated in the will using 103 as the denominator.
As to the legacies in trust for the five infants, the will provides “ and in trust for the following until their 21st Birthday 2% each”. The executor is then appointed to administer the trust.
In the absence of words or circumstances implementing the trust provisions regarding the distribution of income and principal, the trust corpus vests immediately in each case. Since the legacy of each infant is less than $500, distribution of the respective legacies of the infants shall be made by delivering the share of each to his or her resri°etive father for the use and *422benefit of such infant under the provisions of section 271 of the Surrogate’s Court Act.
In his report the special guardian concurs with the method of distribution herein, and approves the account as rendered. Settle decree on five days’ notice in accordance herewith.